Case 6:18-bk-16905-MH       Doc 16 Filed 10/23/18 Entered 10/23/18 10:31:05         Desc
                             Main Document    Page 1 of 5


  1   WRIGHT, FINLAY & ZAK, LLP
      Nichole L. Glowin, Esq. SBN 262932
  2   4665 MacArthur Court, Suite 280
  3   Newport Beach, CA 92660
      Tel: (949) 477-5050; Fax: (949) 608-9142
  4   nglowin@wrightlegal.net
  5   Attorneys’ for Movant,
  6   FIRST MIDWEST BANK, its successors and/or assigns

  7
  8                            UNITED STATES BANKRUPTCY COURT

  9                CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION

 10
 11   In re:                                     )   Case No.: 6:18-bk-16905-MH
                                                 )   Chapter: 7
 12   TINA M. COCA,                              )
                                                 )
 13
                                                 )   NOTICE OF CONTINUED HEARING ON
 14                                              )   MOTION FOR RELIEF FROM
                           Debtor.               )   AUTOMATIC STAY
 15                                              )
                                                 )   Originally Set For:
 16
                                                 )   Date: October 16, 2018
 17                                              )   Time: 10:00 a.m.
                                                 )   Ctrm: 303
 18                                              )   Place: 3420 Twelfth Street
                                                 )          Riverside, CA 92501
 19
                                                 )
 20                                              )   Continued To:
                                                 )   Date: January 15, 2019
 21                                              )   Time: 10:00 a.m.
 22                                              )   Ctrm: 303
                                                 )   Place: 3420 Twelfth Street
 23                                              )          Riverside, CA 92501
                                                 )
 24                                              )
 25                                              )

 26            TO THE HONORABLE MARK D. HOULE, UNITED STATES BANKRUPTCY
 27   JUDGE, THE DEBTOR, THE CHAPTER 7 TRUSTEE, THEIR COUNSEL OF
 28   RECORD, IF ANY, AND ALL OTHER INTERESTED PARTIES:



                                                   1
               NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY
Case 6:18-bk-16905-MH       Doc 16 Filed 10/23/18 Entered 10/23/18 10:31:05               Desc
                             Main Document    Page 2 of 5


  1          PLEASE TAKE NOTICE that the hearing on Movant’s, FIRST MIDWEST BANK, its
  2   successors and/or assigns (“Movant”) Motion for Relief from the Automatic Stay (“Motion”)
  3   regarding the real property located at 2345 Cornell Circle, Corona, CA 92881-6625 (“Property”)
  4   has been continued from October 16, 2018 at 10:00 a.m. to January 15, 2019 at 10:00 a.m.,
  5   before the Honorable Mark D. Houle, United States Bankruptcy Judge, in Courtroom 303, of the
  6   United States Bankruptcy Court for the Central District of California, Riverside Division, located
  7   at 3420 Twelfth Street, Riverside, CA 92501.
  8                                                       Respectfully submitted,
  9                                                       WRIGHT, FINLAY & ZAK, LLP
 10   Dated: October 23, 2018                      By:    /s/ Nichole L. Glowin
                                                          Nichole L. Glowin, Esq.
 11                                                       Attorneys’ for Movant, FIRST MIDWEST
 12                                                       BANK, its successors and/or assigns

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                  2
              NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY
Case 6:18-bk-16905-MH        Doc 16 Filed 10/23/18 Entered 10/23/18 10:31:05                 Desc
                              Main Document    Page 3 of 5


  1                                        PROOF OF SERVICE
  2
             I am employed in the County of Orange, State of California. I am over the age of
  3   eighteen (18) and not a party to the within action. My business address is 4665 MacArthur Court,
      Suite 280, Newport Beach, California 92660.
  4
  5           On October 23, 2018, I served the foregoing document described as NOTICE OF
      CONTINUED HEARING ON MOTION FOR RELIEF FROM AUTOMATIC STAY, on
  6   the interested parties in this action as follows:
  7
      [X]    by placing [ ] the original [X] a true copy thereof enclosed in sealed envelope(s)
  8
             addressed as follows:
  9
             SEE ATTACHED SERVICE LIST
 10
 11   [X]    (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in the
             United States mail at Newport Beach, California. I am readily familiar with the firm’s
 12          business practice for collection and processing of correspondence for mailing with the
             U.S. Postal Service pursuant to which practice the correspondence is deposited with the
 13          U.S. Postal Service the same day in the ordinary course of business.
 14
      [X]    (BY ELCTRONIC SERVICE) Pursuant to CM/ECF System, registration as a CM/ECF
 15          user constitutes consent to electronic service through the Court’s transmission facilities.
 16          The Court’s CM/ECF systems sends an e-mail notification of the filing to the parties and
             counsel of record listed above who are registered with the Court’s EC/ECF system.
 17
 18   [X]    (FEDERAL) I declare that I am employed in the office of a member of the bar of this
             court at whose direction the service was made.
 19
 20            I declare under the penalty of perjury of the laws of the United States that the foregoing
      is true and correct. Executed on October 23, 2018, at Newport Beach, California.
 21
 22             /s/ Jodi Miller
                 JODI MILLER
 23
 24
 25
 26
 27
 28



                                                  3
              NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY
Case 6:18-bk-16905-MH      Doc 16 Filed 10/23/18 Entered 10/23/18 10:31:05        Desc
                            Main Document    Page 4 of 5


  1                                       SERVICE LIST
                                    BK Case No.: 6:18-bk-16905-MH
  2                                       In re Tina M. Coca
  3
      PARTIES SERVED BY ECF ELECTRONIC MAIL:
  4
      Emilia N. McAfee, Counsel for Debtor: emilia@welegalapc.com
  5   United States Trustee: ustpregion16.rs.ecf@usdoj.gov
  6   Robert Whitmore, Chapter 7 Trustee: rswtrustee@yahoo.com

  7   PARTIES SERVED BY U.S. MAIL:
  8
      Tina M Coca
  9   2345 Cornell Cir
      Corona, CA 92881-6625
 10   DEBTOR
 11
      Emilia N McAfee
 12   WE-Legal, APC
      11801 Pierce St Ste 200
 13   Riverside, CA 92503
      COUNSEL FOR DEBTOR
 14
 15   Robert Whitmore (TR)
      3600 Lime St Ste 616
 16   Riverside, CA 92501
 17   CHAPTER 7 TRUSTEE

 18   Honorable Mark D. Houle
      3420 Twelfth Street, Suite 365 / Courtroom 303
 19   Riverside, CA 92501-3819
 20   COURT

 21   New Penn Financial
      Attn: Managing Agent
 22   400 Chemical Road, Ste. 200
 23   Plymouth Meeting, PA 19462
      SENIOR LIENHOLDER
 24
      New Penn Financial
 25   Attn: CSC Lawyers Inc. Service, Agent for Service
 26   2710 Gateway Oaks Drive Ste 150N
      Sacramento, Ca 95833
 27   SENIOR LIENHOLDER
 28



                                                 4
             NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY
Case 6:18-bk-16905-MH       Doc 16 Filed 10/23/18 Entered 10/23/18 10:31:05       Desc
                             Main Document    Page 5 of 5


  1   Shellpoint Mortgage servicer for New Penn Financial
      Attn: Managing Agent
  2   75 Beattie Place, Ste. 300
  3   Greenville, SC 29601-2138
      SENIOR LIENHOLDER
  4
      Solarmax Renewable Energy
  5   Attn: Jessie W. Chen, Agent for Service
  6   3080 12th Street
      Riverside, CA 92507-4903
  7   JUNIOR LIENHOLDER
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                 5
             NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY
